 

Exhibit 10.20

 

SUBLEASE AGREEMENT

 

 

THIS SUBLEASE AGREEMENT, (hereinafter referred to as this "Sublease"), made and
entered into as of the 30th day of April, 2004 by and between UQM ELECTRONICS,
INC. having an address at c/o UQM Technologies, Inc., 7501 Miller Drive,
Frederick, Colorado 80530 (hereinafter referred to as "Sublessor") and CD&M
ELECTRONICS, INC. having an address at 3081 Elm Point Industrial Drive, St
Charles, Missouri 63301 (hereinafter referred to as "Sublessee").

 

WITNESSETH:

 

In consideration of the rents hereinafter reserved and payable to Landlord and
Sublessor, and the covenants and conditions to be kept and performed on the part
of the Sublessee hereunder, Sublessor does hereby sublease to Sublessee, and
Sublessee does hereby hire from Sublessor, certain office space known as
3081 Elm Point Industrial Drive, St Charles, Missouri 63301 (the "Premises").

 

The parties, for themselves, their legal representatives, successors and
assigns, hereby covenant and agree as follows:

1.

Term:

Subject to the terms, covenants and conditions herein set forth, Sublessee shall
have and hold the Premises for the remaining term of the prior lease hereafter
described (the "Master Lease"), commencing on the 30th day of April, 2004 and
ending on the 31st day of March, 2007, both dates inclusive, or until such term
shall expire or terminate as hereinafter provided.

2.

Rent

Sublessee shall pay rental to or as directed by Sublessor, without demand, for
the term of this Sublease (the "Fixed Rental"), as follows:

$21,012.00 per month

which rental shall be paid in advance on the first day of each calendar month
during the term of this Sublease, commencing on May 1, 2004. Sublessee agrees to
pay such rental in lawful money on the United States, at the above address of
Sublessor or such other address as Sublessor may from time-to-time designate.
Sublessor hereby directs and authorizes Sublessee to pay such amounts directly
to the Landlord under the Master Lease, Elm Point Investment Company, L.L.C.
("Landlord") at Bakewell Corporation, 7800 Forsyth Boulevard, Clayton, Missouri
63105. In addition, Sublessee shall pay and perform all other obligations of
Sublessor as tenant under the Master Lease.

3.

Master Lease Agreement and Obligations

.

A.

Sublessee hereby confirms, covenants and agrees that the Premises and this
Sublease are subject and subordinate to the terms and conditions of that certain
Commercial Lease dated May 8, 1996, as amended by Amendment to Lease dated
March 24, 1997, as further amended by Second Amendment to Lease dated
February 28, 2003, herein referred to as the "Master Lease", copies of which are
attached hereto as Exhibit "A".

B.

Sublessee has reviewed and is familiar with all of the terms and conditions set
forth in this Sublease and Master Lease, respectively, and Sublessee agrees to
observe, perform and comply with and hereby assumes all terms, covenants and
conditions directly or indirectly imposed with respect to the Premises to be
performed from and after April 30, 2004.

C.

Sublessor hereby covenants and agrees that as and to the extent payments are
made by Sublessee to Sublessor, Sublessor shall fully and timely pay all amounts
in accordance with the provisions of the Master Lease and shall continue to
remain liable and responsible for the due performance of all of the terms and
provisions of the Master Lease.

4.

Security Deposit

The "Security Deposit" in the amount of $18,472.00 paid by Sublessor shall
continue to be held by Landlord as security for the performance by Sublessee of
all covenants and obligations under the Master Lease. Sublessor represents that
it is not aware of any condition, fault or defect existing as of the date of
this Sublease, which would cause the Landlord to withhold any or all of said
deposit. Sublessor further agrees to provide Sublessor with a letter from
Landlord stating that the foregoing is true and correct.

5.

Use of Premises

Sublessee hereby covenants and agrees that the Premises shall continue to be
used solely as permitted in the Master Lease.

6.

Indemnity

.

Sublessee hereby indemnifies and holds Sublessor and Sublessor's agents,
employees, affiliates and successors in interest harmless from and against any
and all claims, demands, suits, fines, losses and other liabilities for or
relating to injury or loss of life to persons or damage to or loss of property
arising from Sublessee's use of the Premises or from the conduct of Sublessee's
business or from any work done, permitted or suffered by Sublessee in or about
the Premises or elsewhere, and further indemnifies and holds Sublessor and
Sublessor's agents, employees, affiliates and successors in interest harmless
from and against any and all claims arising from any breach or default in the
performance of any obligation on Sublessee's part to be performed under the
terms of this Sublease or arising from any negligence or intentional conduct of
Sublessee or Sublessee's agents, employees, contractors, licensees, invitees,
representatives or successors in interest and from and against all costs,
attorneys' fees, expenses and liabilities incurred by Sublessor or Sublessor's
agents, employees, affiliates and successors in interest in or in connection
with any such claim. Sublessee upon notice from Sublessor shall defend such
action or proceeding at Sublessee's cost and expense by counsel approved by
Sublessor, such approval not to be unreasonably withheld.

7.

Condition of Premises

.

Sublessee hereby acknowledges that it has inspected the Premises and is fully
familiar with the physical condition thereof. Sublessee hereby further agrees to
accept the Premises in its present "as is" condition and neither Landlord nor
Sublessor shall have any duty or obligation whatsoever with respect to rendering
the Premises suitable for Sublessee's use and occupancy, except that Sublessor
shall prior to commencement of the term, remove all papers and files from the
Premises.

8.

Default, Remedies and Waiver.

All terms and conditions set forth in the Master Lease are hereby incorporated
herein by reference to the same extent as if set forth in full herein, except
that the words "Landlord", "Tenant" and "Lease" shall be deemed to include
"Sublessor", "Sublessee" and "Sublease", respectively. Breach of any obligation
in the Master Lease by either Sublessor or Sublessee shall be an event of
default under the Master Lease. In the event of default by Sublessor under the
Master Lease, Sublessor and Sublessee agree and, as a condition of this
Sublease, represent and warrant to Landlord that Sublessee shall be authorized
to negotiate an attornment with Landlord upon the following terms and
conditions: (1) such interim tenancy by Sublessee shall be on a month-to-month
basis with right of termination by either Landlord or Sublessee on 30-day
notice; (2) rental due hereunder by Sublessee to Sublessor shall be paid direct
to Landlord; (3) Landlord's acceptance of interim tenancy with Sublessee shall
not be considered a waiver or impairment by Landlord of any remedy available by
it against Sublessor for all rental due or for performance of all terms or
conditions under the Master Lease and (4) any such agreement between Landlord
and Sublessee shall not result in a waiver or impairment by Sublessee of any
remedy available by it against Sublessor.

9.

Assignment and Subletting

Sublessee shall not assign or transfer this Sublease or sublease all or any
portion of the Premises without the prior written consent of the Landlord and
Sublessor.

10.

Liability Insurance.

Sublessee, at its expense, shall provide and keep in force for the benefit of
Landlord, Sublessor and Sublessee, respectively, commercial general liability
insurance, covering the Premises, with a combined single limit for Bodily Injury
or Property Damage in the amounts and on the terms set forth in the Master
Lease. Said policy shall (i) include liability coverage; (ii) shall name
Landlord and Sublessor as an additional insured thereunder; (iii) shall cover
all of the Premises; (iv) shall be issued by insurance companies reasonably
acceptable to and in a form reasonably satisfactory to Landlord and Sublessor;
(v) shall provide for at least thirty (30) days prior written notice to Landlord
and Sublessor in the event of cancellation or any material change and (vi) shall
be endorsed to include that said policy is "primary and not contributory with or
excess over any other valid and collectible insurance in force for the
Sublessor". Certificates evidencing such coverage shall be delivered to Landlord
and Sublessor prior to the commencement of the term of this Sublease, and
thereafter, not later than twenty (20) days prior to the expiration date of the
policy then in force.

11.

Notices

.

Any and all notices required and/or desired to be sent to a Party pursuant to
the terms of this Agreement shall be in writing and delivered either in person,
by facsimile transmission, overnight courier or United States registered or
certified mail, return receipt requested, postage fully prepaid, and addressed
as follows

To Purchaser:

William Alexander

11692 Lilburn Park Road

St. Louis, MO 63146

Fax: 314-432-3773

Copy to:

William Alexander

3081 Elm Point Industrial Drive

St. Charles, MO 63301

Fax: 636-940-7601

To Seller:

UQM Technologies, Inc.

7501 Miller Drive

Frederick, CO 80530

Attn: Donald French, Treasurer

Fax: 303-215-3493

Copy to:

All notices shall be deemed delivered (i) on the date of delivery if delivered
in person; (ii) on the date received if sent by facsimile transmission unless
such day is on weekend or holiday, in which case delivery shall be deemed to
occur on the next business day; or (iii) on the next business day if sent by
overnight courier or (iv) on the fifth business day if sent by United States
mail. The addresses and parties to receive notice may be changed from time to
time by notice pursuant to this Section. Notice given by an attorney for a Party
shall be deemed to have been given by such Party.

12.

Entire Agreement

This Sublease and all Exhibits and references herein set forth contain all the
covenants, promises, agreements, conditions, warranties, representations and
understandings between Sublessor and Sublessee concerning the transaction
contemplated herein, and there are no covenants, promises, agreements,
conditions, warranties, representations or understandings, either written or
oral, other than herein set forth. No subsequent alteration, amendment, change
or addition to this Sublease shall be binding upon Sublessor or Sublessee unless
in writing making reference to this Sublease and signed by Sublessor and
Sublessee and approved by Landlord. All previous agreements or understanding
between the parties respecting this Sublease are hereby merged into this
Sublease.

13.

Severability.

In the event one or more of the provisions contained in this Sublease shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Sublease, but this Sublease shall be construed in order to give full
force and effect to the meaning and intent hereof as if such invalid, illegal or
unenforceable provision had never been contained herein.

14.

Captions and Headings

.

The captions and headings herein are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope of intent of
this Sublease. Words of any gender in this Sublease shall include any other
gender, and words in the singular number shall include the plural when the
context requires

15.

Waiver

Except for Sublessor’s gross negligence and intentionally wrongful conduct,
Sublessor and its agents and employees shall not be liable for, and, to the
maximum extent permitted by law, Sublessee waives all claims against Sublessor
for, damage or injury to persons, property or otherwise, including, without
limitation, lost profits and consequential damages, sustained by Sublessee or
any person claiming by, through or under Sublessee resulting from any accident
or occurrence in or upon any portion of the Premises including, without
limitation, claims for damage resulting from: (a) any equipment or appurtenances
becoming out of repair; (b) the failure to keep any part of the Premises in
repair; (c) injury done or caused by wind, water, or other natural element;
(d) any defect in or failure of plumbing, heating or air conditioning equipment,
electric wiring, gas or water pipes or equipment, steam pipes, stairs, porches,
railings or walks or the installation or operation thereof; (e) broken glass;
(f) the backing up of any sewer pipe or downspout; (g) the bursting, leaking or
running of any tank, tub, washstand, water closet, waste pipe, drain or any
other pipe or tank; (h) the escape of steam or hot water; (i) water, snow or ice
upon (or coming through the roof of) the Premises; (j) the falling of any
fixture, brick, roofing material, plaster or stucco; (k) damage to or loss by
theft or otherwise of property of Sublessee or others; (l) acts or omissions of
persons in the Premises, occupants of nearby properties, or any other person;
(m) acts or omissions of owners of adjacent or contiguous property or of
Sublessor, its agents or employees; and (n) non-performance by Landlord of any
obligation, covenant or agreement contained in the Master Lease. All property of
Sublessee kept in the Premises shall be so kept at Sublessee's sole risk and
Sublessee shall and hereby does indemnify and hold Sublessor harmless from
claims arising out of damage to the same, including subrogation claims by
Sublessee's insurance carrier.

IN WITNESS WHEREOF, the undersigned parties have duly executed this Sublease on
the date first above written.

SUBLESSOR: UQM ELECTRONICS, INC.

By:

/s/ Richard L. Hugen Richard L. Hugen General Manager SUBLESSEE: CD&M
ELECTRONICS, INC.

By:

/s/ V. Ronn Foster

Name:

V. Ronn Foster

Title:

President

Date:

May 18, 2004

 

 

 

 

 

APPROVED AND CONSENTED TO THIS 18TH DAY OF MAY, 2004.

ELM POINT INVESTMENT COMPANY, L.L.C.,

a Missouri limited liability company

By:

Bakewell Investment Company, Manager

By:

/s/ Richard W. Meier

Name:

Richard W. Meier

Title:

Executive Vice President

 